DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “downstream of the multi-color ink jet nozzles [line 6 of claim 1] and “a downstream side of the multi-color ink jet nozzles and plasma ejection ports” [lines 9-10 of claim 1].  It is unclear to the examiner which direction is being considered downstream.  Downstream of the direction perpendicular to a moving direction of a target base printing material [left or right of the ink jet nozzles] or downstream of a moving direction of a target base printing material?  
Because claims 2-17, 20 depend from claim 1, they are also rejected on this basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al (U.S. Pub. 2019/0322107)
Regarding claim 1, an ink jet printing device, which is for multi-color printing comprising: (Figure 2)
Multi-color ink jet nozzles (Paragraph 0069) that move in a direction perpendicular to a moving direction of a target based printing material (3) (Figure 1) and also in a direction parallel to a surface of the target based printing material (moves parallel to the printing material surface; Figures 1-2; Paragraphs 0057-0058)
Plasma ejection ports (20) provided downstream of the multi-color ink jet nozzles in a manner oriented facing a surface of multiple colored inks printed on the target based printing material (Figures 2-3; Paragraph 0065; Abstract)
An electron beam irradiation part (12, 13) located on a downstream side of the multi-color ink jet nozzles and plasma ejection ports, in a manner oriented facing the printed surface of the target based printing material (Figures 2-3; Paragraphs 0065-0067; Abstract)
Regarding claim 18, an ink jet printing device comprising: ink jet nozzles of a line head type for printing two or more colored inks (Figures 9-11; Paragraphs 0133-0135) and plasma ejection ports (20), each provided for each color specific nozzle on a downstream side in a moving direction of a target base printing material (Paragraphs 0142-0143; Figures 9-11)
Regarding claim 19, an ink jet printing device comprising ink jet nozzles of a line head type for printing two or more colored inks (Figures 9-11; Paragraphs 0133-0135)
Plasma ejection ports (20), each provided for each set in the nozzles for printing two or more colors on a downstream side, in a moving direction of a target base printing material, as viewed from the line head nozzle (Paragraphs 0142-0143; Figures 9-11)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/          Primary Examiner, Art Unit 2853                                                                                                                                                                                              	December 5, 2022